ON RE-HEARING. Smith, J. It is earnestly urged in the petition for rehearing that we have imposed a harsh rule upon purchasers of timber in regard to its cutting and removal. But no change whatever in the statement of the rule as to the rights and duties of such purchasers has been made, and none is intended. A study of the evidence in this case makes it manifest that appellee construed this contract to give it ten years under any circumstances in which to remove the timber. This is the construction which it now insists should be given the language employed in the deed to the timber, and the correctness of this contention is, we think, the controlling, if not the only, question in the case. More than six years elapsed between the date of appellee’s purchase from Mrs. Heath and her conveyance to appellant, and for the last four years of that time nothing was done by appellee in the way of removing this timber. It is true that during this time the market was not as favorable as it had previously been, nor as favorable as appellee thought it might thereafter be, but this fact can not excuse such delay as occurred here. It is urged that, if there was a forfeiture, there was also a waiver. The deed from Mrs. Heath to appellee contained the following paragraph: “It is mutually .agreed that .should party of the first part (Mrs. Heath) desire to clear any part of the lands herein described, not to exceed 20 acres, the party of the second part shall remove the timber therefrom within six months after notice of such intention to clear.” On October 23, 1911, Mrs. Heath addressed and sent a letter to appellee, to clear and remove the timber from a twenty -acre tract there described, and it is urged that under the case of Liston v. Chapman & Dewey Land Company, 77 Ark. 116, this letter constituted a waiver of any prior forfeiture. But the facts in this case are very different from 'the facts in that case. There the vendor in the timber deed executed a subsequent deed conveying the land, in which last-named deed there was an express recognition of the first vendee’s rights and an express reservation in his favor of his right to cut and remove the timber iby him so purchased. It was there held that that deed, with its recitals, constituted a waiver of any previous forfeiture. But here Mrs. Heath testified she did not know what her rights were under her contract with appellee, and it is not claimed that there was any consideration whatever for this letter. The proof shows that Mrs. Heath had made other efforts to induce appellee to cut the timber, but it remained inert. However, appellee did not act upon this letter and made no attempt to comply with its directions prior to the sale to appéllant, a period of over one year. It is true the contract required appellee to clear any particular twenty acre tract within six months after being notified so to do, and it is true the notice was given under the contract, and had appellee proceeded to comply with this provision of the contract we would have a different question from the one now presented. Upon the contrary, appellee failed to comply with this notice and now seeks to assert a waiver founded on its own breach of the contract. We think this should not be permitted, and the petition for rehearing is, therefore, overruled.